HAWKINS, Presiding Judge.
Maria Sanchez, Juan Santos and Antonio Rodriguez were charged by complaint in the justice court with kidnapping. They were held in default of bail to await the action of the grand jury. They sought release under habeas corpus proceeding before the district judge, but were denied release and again remanded to await the action of the grand jury. This order was made on June 12, 1942. All three named parties gave notice of appeal to the Court of Criminal Appeals and the records in these cases were filed in this court on June 22, just five days before adjournment for the term.
It is now made to appear that the three named relators were jointly indicted for kidnapping, but that subsequently the case was dismissed in the district court, appellants agreeing to enter pleas of guilty to a misdemeanor offense.
It appears that the questions sought to be raised upon appeal in the habeas corpus proceeding has become moot.
The appeal is, therefore, dismissed.